Dibell, J.
(dissenting.)
I dissent.
The question is whether chapter 155, p. 204, Laws 1921, providing for “a county land improvement,” is constitutional.
The statute is not unconstitutional under article 9, § 5, of the Constitution which provides that “the state shall never contract any debts for works of internal improvements, or be a party in carrying on such works, except in cases where grants of land or other property shall have been made to the state,” etc. The statute does mot propose that the state shall contract any debts for a county land improvement or be a party in carrying it on. The state takes no part in it and does not pledge its credit. The general taxpayers of the state do not contribute. It is a local improvement. Benefits are to pay the oast. The statute no more offends- section 5 than do the drainage statutes or statutes authorizing local improvements. Section 5 does not prohibit the legislature from authorizing municipal subdivisions of the state to provide drainage, or roads or sewers or sidewalks or iother similar improvements, and levy taxes therefor. See Davidson v. Co. Commrs. of Ramsey County, 18 Minn. 432 (482); Cooke v. Iverson, 108 Minn. 388, 122 N. W. 251, 52 L. R. A. (N. S.) 415; Const. art. 11, § 5; Const. art. 9, § 1. It may be noted, to avoid a misunderstanding, for otherwise it is unimportant here, that the amendments of 1898 and subsequent years to section 16 of article 9, and the amendment of 1920 designated article 16, permit state aid and state construction of highways. If the statute is unconstitutional, it is because it authorized the levy of taxes or the taking of private property for a purpose mot public. The case *379of Rippe v. Becker, 56 Minn. 100, 57 N. W. 331, 22 L. R. A. 857, cited in the prevailing opinion, is without application. The grain elevator which the statute there involved authorized was thought to be an internal improvement which the state could not constitutionally undertake. It was not held that there was not a public use. It was conceded that there was. A few years later it was held that a statute authorizing the condemnation of a site for a public grain warehouse on the right of way of a railroad was constitutional. Stewart v. Great Northern Ry. Co. 65 Minn. 515, 68 N. W. 208, 33 L. R. A. 427. There was a public use. In Simmons v. Northern Pac. Ry. Co. 147 Minn. 313, 180 N. W. 114, it was held that the same statute, slightly amended, was constitutional authority for the condemnation of a like site for a public potato warehouse. Again there was a public use. In neither did the state take part and finance the owner. If it had done so Rippe v. Becker would have controlled. As it was, section 5 was not violated. In Central Lumber Co. v. City of Waseca, 152 Minn. 201, 188 N. W. 275, it was held that a home rule city, authorized so to do by its charter, might establish a municipal coal and wood yard. Here was public purpose justifying the exercise of the taxing power. Section 5 was not offended, for the state did not aid or take part. As an authority making against the constitutionality of the statute involved, Rippe v. Becker may be dismissed, for we have here no prohibited internal improvement.
The constitutional question meriting consideration is this:
Does the statute offend the Constitution by authorizing the levy of taxes or the taking of private property for other than a public purpose?
The declared purpose of the statute is stated in section 2 as follows:
“It is hereby declared to be the purpose of this act to grant to the county board of the several counties of this state within their respective counties, jurisdiction to exercise all the power and authority by this act contemplated relative to the prevention of forest fires and the improvement and preparation of land within their county suitable for agricultural purposes, by the removal from such land *380under the terms and conditions herein provided of trees, brush, stumps and other similar substances which contribute to the danger of forest fires preventing <or interfering with the use of said land for agricultural purposes and letting contracts therefor, and cause to be constructed the improvement hereinafter specified, and to levy and assess the cost of such improvement including all expenses connected therewith against the land benefited in proportion to the benefits received, and to issue bonds of said county for the purpose of providing funds for the immediate payment therefor or as hereinafter provided.”
The statute provides for the filing of a petition for the improvement; a bond saving the county harmless from expense in the event that the improvement is not granted; the appointment of an engineer and appraisers; a survey and report; a hearing of the petition upon notice; a finding by the county board that the improvement will be of public utility, will aid in preventing forest fires, promote the general welfare and will result in agricultural benefit; an appeal to the district court; the letting of contracts; the clearing within maximum and minimum limits of a portion of each forty within the improvement district; the seeding of the cleared portion to grasses when the owner does not contemplate cropping; the assessment of benefits, and the issuance by the county of bonds to finance the improvement. Section 3, quoted in part in the majority opinion, requires the petition to set forth that the project “will result in the improvement of the public health and general welfare of the community, assigning the reasons why,” etc. The petition refers to the removal of “brush and other similar substances contributing to the danger of forest fires and interfering with the use of said land for agricultural purposes,” etc. Section 10 provides that the county board may order the improvement if it finds, among other things, that
“said improvement will be of public utility and benefit or will aid in preventing forest fires, promote the public health and general welfare of the community, and will result in the agricultural benefit and improvement of said community.”
*381The finding of the county board is:
“That said improvement will be a public utility and benefit and will aid in preventing forest fires and promote the public health and general welfare of the community,” etc.
In considering the constitutional validity of the statute the analogy between the proceeding which it authorizes and a drainage or Irrigation proceeding is obvious. In its procedural features the •statute is based upon the drainage statute.
In In re County Ditch, 142 Minn. 37, 41, 170 N. W. 883, 885, we said:
“Drainage laws are sustained on the theory that the state is exercising its police power, the right of eminent domain, or its taxing power, either to protect public health, promote the public welfare, or to reclaim waste lands and make them suitable for agricultural uses. * * As a rule, drainage proceedings are begun for the sole purpose of reclaiming wet lands, primarily for the direct benefit •of the owners thereof, and incidentally for the promotion of the public welfare by increasing the productiveness and taxable value of lands having little or no value unless drained.”
The consideration of public health, commonly referred to in drainage proceedings, is not an essential to constitutionality. The promotion of public health is, in this state, a negligible factor. The primary object is the reclamation of waste lands for the profitable use of the owners for agricultural purposes with the incidental benefits accruing to the general public. The owners pay the cost for the benefit accruing to their lands and not for the promotion •of public health.. In State v. Board of Co. Commrs. of Polk County, 87 Minn. 325, 335, 92 N. W. 216, 218, 60 L. R. A. 161, the court said:
“While the element of public health is often made an important factor in the consideration of statutes of this kind, it is believed that any public benefit, such as the improvement of highways, or the reclamation of large tracts of otherwise waste lands, is sufficient to support and sustain them. * * * The same doctrine is ap*382plied to the interpretation of statutes providing for the condemnation of private property for the construction of ditches through which to conduct water for the purpose of irrigating arid lands, and thus adapt them to agricultural purposes.”
In O’Neill v. Leamer, 239 U. S. 244, 253, 30 Sup. Ct. 54, 58, 60 L. ed. 249, the court said:
“It has been held that it is not necessary that the state power should rest simply upon the ground that the undertaking is needed for the 'public health; there are manifestly other considerations of public advantage in providing a general plan of reclamation by which wet lands throughout the state may be open to profitable use.”
That profit will result to particular lands is contemplated. That is why benefited lands are assessed to pay the cost. The improvement is local. A large area need not be affected. So, in Lien v. Board of Co. Commrs. of Norman County, 80 Minn. 58, 64, 67, 82 N. W. 1094, 1096, the court said:
“It does not matter that in accomplishing the public objects of the act private interests are advanced. Such a result is merely incidental and does not affect the validity of the law. * * The benefits may be limited to the inhabitants of a small locality, and, if they are enjoyed in common by all, the use is sufficiently public.”
And in O’Neill v. Leamer, 239 U. S. 244, 253, 36 Sup. Ct. 54, 58 60 L. ed. 249, the court said:
“Nor is the statutory scheme to be condemned because it contemplates improvements in districts. Drainage districts may be established as well as school districts. All lands within the established district which require drainage are to enjoy the benefits of the iplan. * * * Nor is it an objection that private property within the district, which is established in execution of the public policy, will be benefited; and it is clearly not improper that the cost and expense should be apportioned according to the benefits.”
The land improvement statute has in mind two objects. One is the removal of danger to life and property from forest fires; or in *383any event the rendering of them less hazardous. The other is redeeming the land from its waste condition and making it fit for agricultural uses. The accomplishment of one contributes to the accomplishment of the other. The two purposes are effected by the removal of trees, brush, stumps and other substances which contribute to the danger of forest fires and interfere with the use of land for agricultural purposes. The statute provides that the clearing shall be made ion the basis of 40 acre tracts. A minimum in each forty must be cleared and a maximum must not be exceeded. The purpose is to distribute the cleared portions over the whole area as the most effective method of preventing the spread of fires; and the cleared portions, unless cropped, are seeded to grasses.
It is generally known that there are in the state areas of cut-over lands, largely pine, with dead stumps and down timber and refuse, often -with a dense undergrowth, all inflammable. Fires, disastrous to life and property, have from time to time swept over large areas, and more frequently over small areas. It is known that settlers, working single-handed, by the improvement of their lands, have diminished the extent of the dangerous fire areas, and to an appreciable extent have rendered many sections, still exposed, less subject to local and to general conflagrations. It has been a work of generations. By a,similar but less difficult process, through cultivation, the danger of the prairie fires nf years ago was eliminated. Individual settlers, clearing their lands without plan or organization and without cooperation, find themselves and their property subject to fire hazards. A community of settlers, working in harmony, lessen by their clearings the individual and collective hazard. In voluntary cooperation they can,do something; but those having a community of interest do not always cooperate. Drainage might be effected without a statute if they did. Compulsory cooperation, as in drainage or irrigation projects, brings effective results.
The analogy between a drainage or irrigation proceeding and a county land improvement is not perfect. In a drainage or irrigation proceeding there is acquired in favor of one tract the right to flow another, and such other is charged with a burden in favor of the former. Land may be cleared for agricultural use though ad*384joining lands are not cleared. There is not in the same degree interdependence of tracts similarly situated as in drainage or irrigation. This is an outstanding difference. Still, the individual owner, clearing his lands, finds himself and his property appreciably less subject to fire hazards if adjoining lands are systematically cleared; for instance, an owner of a quarter section, clearing' it to the extent contemplated by the statute, finds himself still subject to serious fire hazards, greatly lessened if the township or several sections about him are correspondingly cleared. Cooperation, because of fire hazards, aids' him in the same way that it helps the owner attempting private drainage or irrigation. To the settlers in the cut-over lands fire is a common enemy as is water to the owners of wet and overflowed lands. The importance and legal propriety of enforced cooperation is not fanciful. It has found serious judicial expression. Thus in Fallbrook Irrigation Dist. v. Bradley, 164 U. S. 112, 163, 17 Sup. Ct. 56, 65, 41 L. ed. 369, the court said:
“If it be essential or material for the prosperity of the community, and if the improvement be one in which all the land owners have to a certain extent a common interest, and the improvement cannot be accomplished without the concurrence of all or nearly all of such owners by reason of the peculiar natural condition of the tract sought to be reclaimed, then such reclamation may be made and the land rendered useful to all and at their joint expense. In such case the absolute right of each individual owner of land must yield to a certain extent or be modified by corresponding rights on the part of other owners for what is declared upon the whole to be for the public benefit.”
A similar statement ¡of the situation is made in Bemis v. Guirl Drainage Co. 182 Ind. 36, 45, 105 N. E. 496, 499:
“The application of the police power to the formation of drainage and reclamation districts is on the theory that parcels of land may be so situated toward each other as to create a mutual dependence and a natural community which will justify a compulsory joint improvement; and that the exercise of the police power consists in applying to this community the same principle of majority rule *385which is recognized as a matter of course, for local purposes in neighborhoods constituting political subdivisions. The primary benefit flows always to all parcels of lands involved, while a distinct public benefit other than an economic one to the particular district concerned may or may not be involved.”
A likeness between the proceeding before us and a proceeding under the restricted residence district statute, Laws 1915, p. 180, c. 128, may be noted. Under that statute it is held that apartment buildings, thought «objectionable, may be excluded from a restricted residence district established by a city council under legislative authority. State v. Houghton, 144 Minn. 1, 13-21, 177 N. W. 885, 176 N. W. 159, 8 A. L. R. 585. There is so much of a public use in keeping a residential district free of apartment houses, to the end, in part at least, that residents may the better enjoy their private homes, that the exercise of eminent domain with a consequent assessment of benefits and damages sufficient to carry the burden of restriction is justified. There it was said [at page 16]:
“The notion of what is public use changes from time to time. Public use expands with the new needs created by the advance of civilization and the modern tendency of the people to crowd into large cities.”
The principle was stated in a different form in Central Lumber Co. v. City of Waseca, 152 Minn. 201, 202, 188 N. W. 275:
“Economic and industrial conditions are not stable. Times change. * * * The constitutional provision that taxes can be levied only for public purposes remains; but conditions which go to make a purpose public change.”
The Houghton case is not parallel in its facts with the case at bar; but it illustrates one species of community of interest and interdependence of people and property which, in the judgment of this court, justified, in the language of the Indiana case, “a compulsory joint improvement;” or which, in the language of the Fallbnook case, required the absolute right of each individual owner to “yield to a certain extent or be modified by corresponding rights on the *386part of other owners for what is declared upon the whole to be •for the public benefit.”
Counsel for the defendants does not claim that the legislature may authorize a county to finance the clearing of land of settlers, just to aid in opening them for profitable agriculture, any more than it can build homes for urban or rural landowners, so that they may have comfortable habitations which they cannot themselves now provide. The legislature has not thought to do so. It has been held, under a Constitution granting appropriate power, that the legislature may authorize something akin to this. Green v. Frazier, 253 U. S. 233, 40 Sup. Ct. 499, 64 L. ed. 878; Green v. Frazier, 44 N. D. 395, 176 N. W. 11.
The opinion deprecates the trend of legislation toward paternalism. It says that this statute is strictly paternal and entirely private; that its utter futility in preventing forest fires is too apparent for serious consideration; and that the suggestion of forest fire protection is in the statute to supply a possible public purpose.
It may be noted, as the trial court noted, that the statute is not “constitutional because it is good public policy, in the opinion of the court, nor is it unconstitutional because it is bad public policy, in the opinion of the court.” The question of policy is for the legislature. The individual or collective views of members of the court on the policy of valid statutes — their views decrying or favoring paternalistic or cooperative legislation — carry no additional weight because they constitute a court to which has been delegated the duty of holding statutes unconstitutional if they do not keep within constitutional grants or limitations.
The holding that the plan of the statute is of utter futility and that provisions referring to fire protection are made a part of it to supply a possible public purpose does not appeal to me as correct. The legislature had better knowledge of conditions than the court. It made an investigation; the court did not. It was its duty to determine the policy of the state, the workability of the statute, the futility or feasibility of the plan, whether carried out it would conduce to fire protection, and other relevant factors; those duties the court does not share — constitutionally cannot. The legislature *387presumably discharged its constitutional obligations; it is a wiser body for legislation than the court; and anyway the Constitution put the obligation there. A late writer on constitutional questions, whose views carry weight, put it this way:
“The legislature in determining what shall be done, what it is reasonable to do, does not divide its duty with the judges, nor must it conform to their conception of what is prudent or reasonable legislation. The judicial function is merely that of fixing the outside border of reasonable legislative action, the boundary beyond which the taxing power, the power of eminent domain, police power, and legislative power in general, cannot go without violating the prohibitions of the constitution or crossing the line of its grants.
“It must indeed be studiously remembered, in judicially applying such a test as this of what a legislature may reasonably think, that virtue, sense, and competent knowledge are always to be attributed to that body.” Thayer, Leg. Essays, 27, 28.
The majority opinion refers to the rural credits constitutional amendment proposed by the 1921 legislature and adopted at the 1922 election. Laws 1921, p. 9,99, c. 528. Legislation under it is promised. If the statute is unconstitutional it was so when enacted. The constitutional amendment does not affect it. Nor will legislation under it subserve the purpose intended by the statute. Lending money will not accomplish its object any more than it will obviate the necessity of drainage laws if there is to be effective drainage. The argument fails to take account of the necessity of enforced community cooperation against a common peril.
The constitutionality of the statute is for the court. In State v. Houghton, 144 Minn. 1, 174 N. W. 885, 176 N. W. 159, 8 A. L. R. 585, cited before, and in other cases, considerable weight is given to the view of the legislature in enacting the statute. But this must not be stressed too much. Ultimately the question is for the court which is the constitutional interpreter of the Constitution as of all laws. If constitutional government continues courts must insist that the power to define a public use is cast upon them as a duty which they may not surrender to a coordinate branch of the *388government. If the statute wants a genuine public use the court should say so, without equivocation, as the majority opinion does.
In determining the constitutionality of the act consideration is given the situation presented in the cut-over districts; the interdependence of the settlers and their lands because of forest ñre hazards; the difficulties besetting the individual who clears his land while other lands similarly situated are left wholly uncleared and a continual invitation to fires; and the practical necessity of compulsory cooperation. The fire hazards incident to the cut-over regions present such a difficulty of enjoyment and use that there arises a community of interest and interdependence among the owners and their lands that the state may authorize a compulsory joint improvement. It should be in mind that the making of wet lands available for agriculture furnishes a public purpose sustaining enforced drainage or irrigation. The legislature deems the scheme practicable. It takes the responsibility of the ultimate workability of the plan. I cannot see that the plan of fire protection is futile, nr that the legislature inserted fire protection features to make a possible public purpose. It thought the fire situation made a public purpose. The means provided reasonably tend to accomplish the object in view and were devised in good faith. The proceeding is new in instance. That does not condemn it. It is only • for the court to say whether the statute is bottomed upon a legitimate public use. For the reason that it appears to- me that it is I am unable to concur in the prevailing opinion.